                       Timothy J. Lamb
                       DELANEY WILES, INC.
                       1007 West 3rd Avenue, Suite 300
                       Anchorage, Alaska 99501
                       Phone: (907) 279-3581
                       Fax: (907) 277-1331
                       tjl@delaneywiles.com

                       Attorneys for Plaintiff

                                                IN THE UNITED STATES DISTRICT COURT

                                                        FOR THE DISTRICT OF ALASKA

                       CONOCOPHILLIPS ALASKA, INC.,                                )
                                                                                   )
                                                         Plaintiff,                )
                                                                                   )
                       v.                                                          )
                                                                                   )
                       FORREST WRIGHT; AMANDA WRIGHT;                              )
                       NATHAN KEAYS; KELLY KEAYS;                                  )
                       ECO EDGE ARMORING, LLC; DAVID                               )
                       BENEFIELD; WRIGHT CAPITAL                                   )
                       INVESTMENTS, LLC; and DB OILFIELD                           )
                       SUPPORT SERVICES,                                           )
                                            Defendants.                            )
                                                                                   )        Case No. 3:19-cv-00311-SLG

                                                      Motion for Expedited Consideration

                               Pursuant to Rule 7.3 of the Local Rules, ConocoPhillips requests that its Ex Parte

                       Motion for TRO and Preliminary Injunction be heard on an expedited basis.

                       ConocoPhillips requests that the underlying motion for TRO be heard and decided as

                       expeditiously as possible, preferably by the close of business on this date, Thursday,
DELANEY WILES, INC.
     Suite 300         December 12, 2019.
1007 West 3rd Avenue
 Anchorage, Alaska
       99501
   (907) 279-3581
 Fax (907) 277-1331




                       Motion for Expedited Consideration                                                             Page 1 of 2
                       ConocoPhillips Alaska, Inc. v. Forrest Wright and Amanda Wright,, et. al. Case No. 3:19-cv-00311-SLG
                            Case 3:19-cv-00311-SLG Document 6 Filed 12/12/19 Page 1 of 2
                                As detailed in the attached Request to Have Motion Heard Ex Parte and Rule 65

                       Certification, defendants have embezzled and fraudulently obtained millions of dollars

                       from ConocoPhillips. ConocoPhillips seeks to have an immediate freeze placed on all

                       assets of defendants that were illegally obtained from ConocoPhillips. On this date

                       Forrest Wright will be (or has been) interviewed by the FBI, and he and the other

                       defendants will know that law enforcement authorities and ConocoPhillips are aware of

                       the embezzlement. Any notice to defendants of this motion or delay in freezing their

                       assets will afford them the opportunity to disperse, dissipate and hide the assets beyond

                       the reach of ConocoPhillips. After perpetuating massive fraud on ConocoPhillips, there

                       is no reason to think that they will not avail themselves of any opportunity to place the

                       ill-gotten gains beyond the reach of ConocoPhillips and the law. Expedited consideration

                       is necessary to maximize ConocoPhillips’ chances of recovering their assets.

                                DATED this 12th day of December, 2019, at Anchorage, Alaska.

                                                                          DELANEY WILES, INC.
                                                                          Attorneys for ConocoPhillips Alaska, Inc.


                                                                          s/Timothy J. Lamb
                                                                          Timothy J. Lamb, Alaska Bar No.: 8409080
                                                                          DELANEY WILES, INC.
                                                                          1007 West 3rd Avenue, Suite 300
                                                                          Anchorage, Alaska 99504
                                                                          Phone: (907) 279-3581
                                                                          Fax: (907) 277-1331
                                                                          tjl@delaneywiles.com
DELANEY WILES, INC.
     Suite 300
1007 West 3rd Avenue   4845-4090-9486, v. 1
 Anchorage, Alaska
       99501
   (907) 279-3581
 Fax (907) 277-1331




                       Motion for Expedited Consideration                                                             Page 2 of 2
                       ConocoPhillips Alaska, Inc. v. Forrest Wright and Amanda Wright,, et. al. Case No. 3:19-cv-00311-SLG
                          Case 3:19-cv-00311-SLG Document 6 Filed 12/12/19 Page 2 of 2
